Order unanimously reversed and matter remitted to Herkimer County Court for a hearing. Memorandum: In his application for a writ of error coram nobis, defendant asserts that at the time of his plea of guilty to a felony charge, he was not represented by counsel, not properly advised of his right to an attorney and did not understandingly and intelligently waive his right to representation. The only proof offered in opposition to defendant’s contention is a statement in the clerk’s minutes that at the date in question defendant was “ arraigned and has no counsel and says he does not want any.” The County Judge denied defendant’s writ without a hearing on the ground that the presumption of regularity, under these circumstances, was not overcome by the claim that he was deprived of his right to an attorney. It is conceded that the defendant was 17 years of age and that no attorney appeared for him. From the record before us, we do not find that defendant’s claims are “conclusively refuted by unquestionable documentary proof” (People v. Richetti, 302 N. Y. 290, 296), or that the requirement to advise defendant “ of his right to counsel in clear and unequivocal terms ” was satisfied (People v. Marra, 1 A D 2d 545, 547). Whether defendant was deprived of his constitutional right to representation by an attorney cannot be determined without a hearing. (People v. Langan, 303 N. Y. 474; People v. Hendricks, 308 N. Y. 486.) (Appeal from order of Herkimer County Court denying defendant’s motion for a writ of error coram nobis to vacate a judgment of conviction entered June 19, 1939.) Present — Williams, P. J., Bastow, Goldman, Halpern and McClusky, JJ.